El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
Los demandantes son los dueños de tres fincas rústicas *480radicadas en el Distrito Judicial de Arecibo. Presentaron, éstos sn demanda contra la Plazuela Sugar Company el día 27 de enero de 1915, acción algo semejante en su naturaleza al remedio del injunction para que se declare que no existe ninguna servidumbre, se ordene a la demandada que se abs-tenga de transitar sus trenes y se levanten ciertas vías de-ferrocarril que la demandada había colocado en los terrenos de dichos demandantes.
La demandada es una corporación privada que tiene una factoría de fabricar azúcar, y no se alega o demuestra que es dueña o dirige un ferrocarril público, o que el ferrocarril que ha establecido en los terrenos de los demandantes es un ferrocarril de servicio público. Dicho ferrocarril, sin embargo, en realidad se ocupa en transportar la caña de la factoría de azúcar y trae cañas de las diferentes fincas a la factoría de la central. Las vías se colocaron en la finca en el año 1907 o 1908.
Los demandantes probaron en el juicio sus títulos y con esto concluyó toda su prueba original. La demandada alegó varias defensas y la corte dictó sentencia a su favor.
La corte en su opinión declaró probado que los deman-dantes en 1907 ó 1908, concedieron y autorizaron a la deman-dada para que colocara sus vías sobre los terrenos en cues-tión y que ellos mismos indicaron el curso que debía tomar la vía.; que después de hecho el primer trazado, fué variado éste a instancias de los demandantes viéndolo y consintién-dolo sin protesta ni oposición alguna; y que durante todo el tiempo que ha estado allí la vía, los demandantes jamás han manifestado que no deben seguir funcionando los trenes, ni que las vías deban ser levantadas, ni siquiera presentado ninguna reclamación de dinero por daños y perjuicios ni soli-citado que se formalice algún convenio verbal.
Hay alguna duda prespecto a la naturaleza de la servi-dumbre en este caso. Generalmente una servidumbre de paso es una servidumbre no aparente y discontinua. Si esto es así los apelantes están en lo correcto en alegar que de acuerdo *481con los artículos 546 y 547 del Código Civil tal derecho sólo puede ser adquirido mediante título escrito. Por el contra-rio si debido a la colocación de la vía sobre el terreno la ser-vidumbre se convierte en aparente, entonces puede haber gran duda de si es necesario el documento escrito. Scaevola,, Tomo 5, página 238. De todos modos era necesario para la apelada probar un título de alguna clase. Discutiremos brevemente si el apelado, dejando a• un lado todo principio de estoppel, adquirió un título en este caso.
Convenimos con los apelantes en que no se demostró nin-guna consideración o “causa” en este caso. Los apelantes-no obtuvieron beneficio de ninguna clase que pudiera con-siderarse como una causa legal o consideración. En reali-dad de verdad la prueba mostró y la tendencia de una ser-vidumbre es siempre la de perjudicar al predio sirviente. El apelado, sin embargo, alega que ha sufrido perjuicios y ha tenido que incurrir en gastos con motivo de los actos de los demandantes, y ofrecieron prueba para demostrar que si los demandantes hubieran negado el permiso para entrar en la finca, la demandada no hubiera colocado sus vías por dichos terrenos; pero la prueba presentada por el apelado demuestra por sí que la demandada buscó a los demandan-tes y les pidió permiso para colocar las vías sobre los terre-nos. La corte declaró probado que los demandantes dieron su consentimiento y aunque creemos que la prueba en lo que respecta al consentimiento del principal demandante, el ma-rido, es más bien algo floja y no satisfactoria para fundar en ella un título, supondremos, sin embargo, con la corte inferior que fue prestado dicho consentimiento. ¿ Significaría ese consentimiento que los demandantes habían renunciado para siempre su completo dominio del terreno por el que cruza el ferrocarril? La contestación parece encontrarse en el ar-tículo 446 del Código Civil:
“Los actos meramente tolerados y los ejecutados clandestinamentey sin conocimiento del poseedor de una cosa, o con violencia, no afectan a la posesión."
*482Pero aparte de este artículo no podemos ver que el daño o perjuicio se originó de algo que no fuera del propio acto de la demandada y de su pretensión y que el perjuicio que jha sufrido se debió a su mismo acto, y no era de la clase de ■•actos en que una parte sufre perjuicios debido al ofrecimiento que le bace otra persona.
La demandada ba citado copiosa jurisprudencia para de-mostrar que los demandantes en equidad no pueden volver sobre sus actos (equitable estoppel), cuestión que luego dis-cutiremos. La necesidad en que se ban encontrado las cor-tes de tener que invocar el principio de existir un impedi-mento en equidad (equitable estoppel) en contra de los due-ños de fincas para ayudar a las corporaciones de servicio público que lian extendido sus vías sobre terrenos sin que exista un claro contrato o entendimiento con el dueño, demues-tra que ningún derecho o título surgió de otro modo. Se acude al estoppel en último recurso. Es la excepción para probar la regla de un derecho o título basado en el concurso de voluntades de los individuos en particular que están inte-resados. Semejante título no surgió en este caso y por tanto, la corte no podía declararlo.
También el demandado sostuvo la teoría de existir un impedimento en equidad (equitable estoppel), y citó un nú-mero de casos para sostener su alegación. No hemos podido encontrar varios de los casos citados pero debido a las citas que aparecen en el alegato, no tenemos dificultad alguna en seguir la tendencia de todos ellos. En la gran mayoría de estos casos de estoppel, o el demandante ba entrado en nego-ciaciones con el demandado, o recibido parte de cierta com-pensación que ba sido convenida, u otra cosa parecida, dedonde la corte o podía ver los elementos de un contrato ter-minado o que empieza, o los principios de negociaciones seme-jantes al derecho de expropiación forzosa. Mitchell v. New Orleans, etc., R. R. Co., 41 La. Ann. 363; Scarrit v. Kansas City Ry. Co., 127 Mo. 298; Evansville, etc., R. R. Co. v. Nye, 123 Ind. 113; Pryzbylowiez v. Missouri River R. Co., 17 Fed.
*483Rep. 492; Paterson N. & N. Y. R. R. Co. v. Kamlah, 42 N. J. Eq. 93. En todos estos casos el demandado era una corpo-ración de ferrocarril público y el público en general pnede suponerse que lia adquirido algunos derechos. El caso más fuerte que cita la demandada es el de Mitchell v. New Orleans R. R. Co., 41 La. Ann. 363, pero también en ese caso la deman-dada era una corporación pública y la corte consideró que el público había adquirido algunos derechos y en el mismo caso se le concedió una compensación al demandante. La idea de la compensación y los derechos del público se observa en todos estos casos y en otros. Hendrix v. Southern Ry. Co., 130 Ala. 205, 89 Am. St. Rep. 27. Las notas al caso de Goodwin v. Cincinnati, etc., Canal Co., 98 Am. Dec. 102; Davis v. Davis, 26 Cal. 23, 85 Am. Dec. 157 y notas al mismo; 10 R. C. L. 784. En este caso la demandada es una corpora-ción privada y no existe prueba de que jamás entró en nego-ciaciones para la adquisición del terreno o una servidumbre por virtud de las mismas. La doctrina de un impedimento en equidad (equitable estoppel) es muy sana en un caso ade-cuado, pero no ha de dársele ligeramente mayor alcance ante .el claro precepto del Código Civil. Conocemos los casos en los cuales parece que las cortes han permitido a un deman-dado dar una indemnización al establecerse una acción y ad-quirir de ese modo un título, pero el demandado en estos casos siempre ha sido una corporación de servicio público. Tam-bién es un hecho que la demandada ha tenido el uso de los terrenos ocupados por espacio de siete u ocho años sin pagar ninguna compensación y no consta en ninguna parte de sus alegatos que ofreció hacer tal compensación. Las cortes siem-pre han reservado la compensación, o la han concedido, aun cuando hayan intervenido los derechos del público. La con-dición de la ley debió haber sido conocida de la demandada y debió ésta haber hecho algún arreglo válido con el deman-dante Torres, o con alguna, persona debidamente autorizada por él. De otro modo la naturaleza de su posesión era pre-caria.
*484La sentencia debe ser revocada y ordenarse a la deman-dada que no continúe funcionado sus trenes por los terre-nos de los demandantes y que levante sus vías.

Revocada la sentencia apelada y dictada otra declarando con lugar la demanda sin especial condenación de costas, 'desembolsos y honorarios de abogado.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciado Aldrey.
El Juez Asociado Sr. Hutchison firmó conforme con 3a sentencia.
El Juez Asociado Sr. del Toro no intervino en la resolu-ción de este caso.